Citation Nr: 1508269	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-35 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2012, for the grant of service connection for a bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than March 12, 2012, for the grant of service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to an herbicide agent.

4.  Entitlement to service connection for a cerebrovascular accident (stroke), claimed as due to ischemic heart disease.

5.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to an herbicide agent.

6.  Entitlement to service connection for diabetic retinopathy, claimed as due to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2012 and September 2013 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
In January 2014, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in September 2014, he withdrew his hearing request. 


FINDINGS OF FACT

1.  Service connection for hearing loss and tinnitus was denied in a rating decision issued in August 2008; the Veteran did not perfect an appeal the decision.

2.  A claim to reopen the claim was not received prior to March 12, 2012. 

3.  The Veteran did not serve in the Republic of Vietnam.
 
4.   Diabetes mellitus and ischemic heart disease were not present during service or within one year after the Veteran's discharge from service, and are not etiologically related to service.

5.  A stroke and diabetic retinopathy are not proximately due to, the result of, or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 12, 2012, for the award of service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date earlier than March 12, 2012, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

As to the claims for service connection, a standard January 2013 letter satisfied the duty to notify provisions.

As to the claims for an earlier effective date, the appeal arises from a disagreement with the initially assigned effective dates after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

As to the claims for service connection, while the Veteran was not afforded a VA examination and no VA medical opinion was provided in response to these claims, the Board finds that a VA examination or opinion is not necessary because the evidence currently of record is sufficient to decide the claims.  As will be explained below, the Board finds that the evidence does not show that the Veteran was exposed to herbicides during service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Because the evidence does not establish that an in-service injury, disease or event to which the Veteran's diabetes mellitus and ischemic heart disease, and by extension, his secondary stroke and diabetic retinopathy, may be related, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claims for an earlier effective date, a VA medical examination or medical opinion is not needed because the material issue of fact pertains to whether there were earlier pending claims.
Thus, VA's duty to assist has been met.

Earlier Effective Dates

The Veteran seeks an effective date earlier than March 12, 2012, for the grant of service connection for a bilateral hearing loss disability and tinnitus.

The Veteran filed a claim for service connection for hearing loss and tinnitus in July 2007.  The claim was denied in an August 2008 rating decision.  In December 2008, the Veteran filed a notice of disagreement (NOD) and the RO issued a Statement of the Case (SOC) in April 2009.  

In July 2010, the Veteran appointed the current representative.  On July 12, 2010, the representative requested a copy of the claims file.  Prior to this date, VA had not received any correspondence from the Veteran or his representative since the December 2008 NOD.

On March 12, 2012, the Veteran's representative submitted a letter indicating that the RO failed to issue a SOC after the December 2008 NOD.

The RO notified the representative that an SOC was issued in April 2009 and the appeal was not perfected in a timely manner.  The RO construed the representative's March 12, 2012, letter as petition to reopen the claims of service connection for hearing loss and tinnitus.  The claims were reopened and service connection was granted in August 2012, with an effective date of March 12, 2012, the date of receipt of the claim to reopen. 

Initially, the Board notes that failure to furnish a SOC upon the proper filing of an NOD prevents the underlying RO decision from becoming final.  Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011).  However, the Board finds no error with the April 2009 SOC because it addressed the claims at issue and was mailed to the Veteran's current address.  Therefore, since the Veteran did not submit any correspondence within 60 days after the SOC or one year after the December 2008 rating decision, he failed to perfect an appeal and the December 2008 rating decision became final.  See 38 U.S.C.A. § 5104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

In general, the effective date will be the date of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) (2014).  The date of entitlement means the date entitlement is factually-ascertainable.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The Board notes that tinnitus was shown August 12, 2008, when the Veteran reported tinnitus in and since service, and hearing loss was shown August 24, 2012, when a VA audiologist related the Veteran's current hearing loss to in-service noise exposure.  These dates arguably represent the dates of entitlement.  

Entitlement to earlier effective dates turns on the date of the claim to reopen.

In December 2012, the representative asserted that the Veteran is entitled to an earlier effective date because a July 12, 2010, request for the claims file should be construed as informal claim to reopen the previously denied claims for service connection for hearing loss and tinnitus.

An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155 (2014) (emphasis added); see Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009)(holding that the essential elements for any claim, whether formal or informal, include an identification of the benefits sought).

While the July 12, 2010, claims file request arguably indicates that the Veteran intends to apply for benefits, it does not identify the benefits sought.  Indeed, the lacks any link between the intent to apply for benefits and the intent to reopen the previously denied service connection claims.  Absent any indication of the benefits sought, the July 12, 2010, correspondence does not constitute an informal claim to reopen.  

The March 12, 2012, letter was the next correspondence received from the Veteran or his representative.  The Board finds that this letter, which requests action on the hearing loss and tinnitus claims, was the earliest correspondence that meets the criteria for a claim to reopen.  See id.
  
As to tinnitus, the earliest effective date is March 12, 2012, which is the later of the date of the claim reopen (March 12, 2012) and the date entitlement arose (August 12, 2008).  See 38 C.F.R. § 3.400(r).

As to hearing loss, the earliest effective date is August 24, 2012, the later of the date of the claim reopen (March 12, 2012) and the date entitlement arose (August 24, 2012).  See id.

Accordingly, the Board finds that the an effective date earlier than March 12, 2012, for the grant of service connection for a bilateral hearing loss disability or tinnitus is not warranted.

Service Connection

Ischemic heart disease & Diabetes mellitus 

The Veteran seeks service connection for ischemic heart disease and diabetes mellitus as a result of exposure to Agent Orange herbicide while serving on the U.S.S. Bridget (DE-1024) along the coast of Vietnam and in the waters of the Hanoi Harbor, Vietnam.  See Statement (Sept. 2012).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection can be granted for any disease initially diagnosed after discharge from service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus or ischemic heart disease to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus and ischemic heart disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).   The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam. Haas v. Peake, 525 F.3d 1168, 1187-90 (2008).  A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-94.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the Board is obligated to evaluate the probative value of all medical and lay evidence.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board has carefully considered the probative value of the lay evidence offered by the Veteran in the form of his statements to VA.

The Veteran's personnel records show that he served on the U.S.S. Bridget from March 16, 1967, to August 28, 1967, at which time he was transferred to the United States for separation by way of Tachikawa Airbase, Japan.  The Veteran stated that while serving on the U.S.S. Bridget, the ship operated along the coast of Vietnam and once followed a Russian trawler into the Hanoi Harbor.  See Statement (Sept. 2012).

Initially, the Board notes that service on ships while operating in deep water harbors is insufficient for the Veteran to benefit from the herbicide exposure presumption for service in Vietnam.  See VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).  

Furthermore, a veteran may benefit from the presumption of service in Vietnam by showing serving on a water vessel which VA has identified on the "List of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposed to Herbicide Agents".  The U.S.S. Bridget is not on the list of ships exposed to herbicide agents.  Additionally, the Veteran does not contend, and the evidence does not suggest, that he was actually present on the landmass of Republic of Vietnam.  Accordingly, the Board finds that the Veteran did not have qualifying service in Vietnam to be entitled to the presumption of herbicide exposure.

The Board finds that the preponderance of the evidence is against a finding that the Veteran was directly exposed to herbicides during service.  Lacking evidence showing the Veteran had qualifying service in Vietnam or any corroborated evidence showing direct exposure to herbicides, the Board finds the presumption of herbicide exposure is not warranted.

Lastly, service connection is not warranted for diabetes mellitus and ischemic heart disease on a direct basis or on the basis of the chronic disease presumption.  The evidence shows that diabetes mellitus was diagnosed around 1987, which was approximately 20 years after service, and heart disease was diagnosed in 2007, which was approximately 40 years after service.  See, e.g., Dr. Flynn (Jun. 20, 2007); Dr. Anderson (Nov. 8, 2007).  The evidence, including the service treatment records, does not suggest that either disability manifested during service or within one year of separation from service.  Other than the possibility of exposure to herbicide agents, the Veteran and his attorney have not identified any injury, disease or event to which his diabetes mellitus or ischemic heart disease could possibly be related.  Additionally, the record does not reasonably raise any other theory.  Thus, a VA examination is not warranted, the benefit of the doubt rule is not applicable, and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Stoke and Diabetic Retinopathy

The Veteran also seeks service connection for stroke, claimed as due to ischemic heart disease, and diabetic retinopathy, claimed as due to diabetes mellitus.

Service connection is warranted for a disability that is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310 (2014).

As discussed above, service connection is not warranted for ischemic heart disease or diabetes mellitus.  Thus, to prevail, the evidence must show that his stroke and diabetic retinopathy are related to his service-connected hearing loss disability or tinnitus.  As the Board finds that the record is absent any indication that the claimed disabilities are linked to service-connected hearing loss disability or tinnitus, service connection is not warranted on a secondary basis.  

Other than the possibility of secondary service connection, the Veteran and his attorney have not identified any injury, disease or event to which stroke and diabetic retinopathy could possibly be related.  Additionally, the record does not reasonably raise any other theory.  Thus, a VA examination is not warranted, the benefit of the doubt rule is not applicable, and service connection must be denied.  See 38 U.S.C.A. §§ 1101, 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

An effective date earlier than March 12, 2012, for the grant of service connection for a bilateral hearing loss disability is denied.

An effective date earlier than March 12, 2012, for the grant of service connection for tinnitus is denied.

Service connection for ischemic heart disease, claimed as due to exposure to an herbicide agent, is denied.

Service connection for stroke, claimed as due to ischemic heart disease, is denied.

Service connection for diabetes mellitus, claimed as due to exposure to an herbicide agent, is denied.

Service connection for diabetic retinopathy, claimed as due to diabetes mellitus, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


